337 F.2d 239
Martin L. SULLIVAN, Petitioner,v.Charles E. SIMONS, Jr., United States District Judge, Eastern District of South Carolina, Respondent.
No. 9618.
United States Court of Appeals Fourth Circuit.
Argued October 2, 1964.
Decided October 2, 1964.

Charles H. Gibbs, Charleston, S. C., for petitioner.
Before SOBELOFF, Chief Judge, and FAHY and BRYAN, Circuit Judges.
PER CURIAM.


1
This is a petition for a writ of mandamus to the District Court for the Eastern District of South Carolina, requiring the District Judge to vacate an order he passed remanding this diversity case to the State Court from which it had been removed. We do not consider the merits of the petition for we are forbidden by 28 U.S.C.A. § 1447(d) to review such an order on appeal or otherwise.

The petition must be

2
Dismissed.